Citation Nr: 1443168	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-47 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to a separate disability evaluation for left leg radiculopathy.

3.  Entitlement to a separate disability evaluation for right leg radiculopathy.

4.  Entitlement to service connection for a cervical spine disability with associated right shoulder and right arm manifestations, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from July 1976 to October 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a February 2013 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.  At that time, the Veteran waived initial RO consideration of recent treatment records associated with the file.

In light of the medical evidence of record as well as clarification from the Veteran at the Board hearing, the Board has recharacterized the Veteran's claims for service connection for a bilateral leg disability as claims for entitlement to separate (additional) disability ratings for bilateral leg radiculopathy associated with the Veteran's lumbar spine disability.  Note 1 to the General Rating Formula for Diseases and Injuries of the Spine provides for a separate evaluation for any associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a.  The Board notes that the Veteran is not prejudiced by such recharacterization, as establishing service connection for such symptomatology will not be required, entitlement to a rating for such symptomatology will date back to the filing of his claim for an increased rating, and the Veteran already testified to his left and right leg symptomatology at the February 2013 Board hearing.  Also, these matters are being remanded herein for further development.

Likewise, based on the medical evidence of record and clarification from the Veteran, the Board has also recharacterized the Veteran's claim for service connection for a right shoulder disability as one for service connection for a cervical spine disability.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran remains gainfully employed, no TDIU claim is inferred.

The issues of entitlement to separate disability ratings for left and right leg radiculopathy and service connection for a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The lumbar spine disability is manifested by no worse than limitation of flexion to 80 degrees due to pain, stiffness, and weakness; no ankylosis or incapacitation are shown.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A December 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The December 2008 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed that the impact of his condition and symptoms on his employment and daily life would be considered.  See Notice at 10; see also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a May 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's VA and private treatment records have been obtained, and he has not identified any relevant outstanding records for VA to obtain.  Although he has continued to receive private treatment, he reported at the February 2013 hearing that such related to conditions other than that considered here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were afforded the Veteran in December 2008 and October 2010; the examiners made all clinical findings necessary for application of the rating criteria, and they are adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The Veteran has reported that his low back condition has bene stable and controlled since the most recent examination.  Therefore, the Board finds the evidence of record adequate upon which to rate the Veteran's disability.

At the Veteran's February 2013 hearing, the undersigned discussed in detail the elements of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran was initially service connected for disc disease of the lumbar spine; his disability is now characterized as predominantly a joint disease.  However, disabilities of the spine are rated under general rating formulas applicable to both characterizations.  The currently applied Diagnostic Code is 5242, for degenerative joint disease, but previously a Code for disc disease, now Code 5243, has been applied.  The current evaluation is 20 percent.

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  

Note 2 to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis.  38 C.F.R. § 4.71a, Code 5239, Note 5.

Diagnostic Code 5243 provides for rating intervertebral disc syndrome (IVDS) under the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Formula for Rating IVDS Based on Incapacitating Episodes provides ratings for incapacitating episodes as follows: having a total duration of at least 6 weeks during the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran was provided with VA examinations in December 2008 and October 2010.  The December 2008 VA examination report reflects that the Veteran reported pain elicited by physical activity that is an 8/10, as well as stiffness, but that his condition did not result in incapacitation.  Physical examination revealed range of flexion to 90 degrees (of 90 degrees), and extension, lateral flexion, and rotation all to 30 degrees (of 30 degrees).  Some pain with range of motion was noted, but the examiner also noted that the Veteran's recent epidural injection "helped a lot."  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use, there was no ankylosis of the lumbar spine, no signs of intervertebral disc syndrome, and no loss of bowel or bladder control.  The examiner noted that the diagnosis should be DJD of the lumbar spine, as an x-ray showed degenerative changes.  With regard to functional impairment, the Veteran reported that he had to change his work schedule.  Other neurological complaints or findings relating to the Veteran's lower extremities are addressed in the remand section below.

The October 2010 VA examination report reflects that the Veteran reported pain, stiffness, decreased motion, and weakness.  He denied fatigue or spasms, bowel or bladder problems, or erectile dysfunction.  He reported that his back pain was constant and severe, and was exacerbated by physical activity and standing.  During flare-ups, he reported lack of use of the left leg (which lower extremity manifestations are addressed in greater detail in the remand section below).  The Veteran reported no hospitalizations or incapacitation due to his back condition.  Physical examination revealed normal gait and posture, that he did not require an assistive device for ambulation, muscle spasm was absent, there was no tenderness, no guarding of movement, examination did not reveal any weakness, and there was no ankylosis.  Range of flexion was to 80 degrees, extension, lateral flexion, and rotation all to 30 degrees.  The examiner noted that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner recorded a diagnosis of DJD of the lumbar spine.  With regard to overall functional impairment, the Veteran reported he cannot fish, shop, cook, do yard work, walk distances, climb, or perform auto maintenance.  The examiner further noted that the effect of the Veteran's condition on his occupational functioning was that he was able to continue to function as a federal health hazard material inspector on trains, which entails walking the trains and climbing up on tanker cars, that he had taken a total of three sick days of leave due to his low back (due to a fall).  The examiner added that the Veteran was able to perform most of his activities of daily living except when his back flares up.  Other neurological complaints or findings relating to the Veteran's lower extremities are addressed in the remand section below.

The Veteran's VA treatment records reflect that the Veteran has been followed for chronic low back pain, albeit the records note that his primary care for his condition has been at Group Health.

The Board has also carefully reviewed and taken into consideration all of the Veteran's private treatment records from Group Health, which reflect that he has been followed there for his lumbar spine disability and that he has received epidural injections there for relief.  See, e.g., December 2008 and March 2009.  None of these records, however, reflect ankylosis or limitation of motion worse than that shown on the last VA examination.

The Board also acknowledges that at the Board hearing, the Veteran testified that he experiences difficulty walking distances, that he cannot stand for any period of time, and that he is not able to big or jog or hike.  See transcript at 4, 7-8.

In light of the above evidence of record, the Board finds that for the entire period on appeal (and the year immediately priorto), the preponderance of the evidence shows that the lumbar spine disability does not meet the criteria for a rating in excess of the currently assigned 20 percent rating.  As shown above, the Veteran's range of flexion was to 90 and 80 degrees at his December 2008 and October 2010 VA examinations, respectively, and examination did not reveal ankylosis.  No greater limitation of motion, and no ankylosis, is shown in any of the other evidence of record.  Furthermore, incapacitating episodes are not shown (defined by regulation as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician, such that a higher rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria here are adequate.  While the General Rating Formula focuses on limitation of motion (and considers whether ankylosis is present), application of such requires consideration of the DeLuca factors, such as pain, weakness, fatigue, incoordination, and lack of endurance.  The assigned schedular rating contemplates the actual degree of functional impairment caused by the Veteran's lumbar spine disability, squarely addressing the Veteran's complaints.  To the extent the Veteran has alleged neurological manifestations in his legs, these symptoms are separately addressed in the remand section below.  Accordingly, no further discussion of 38 C.F.R. § 3.321 is required.

Therefore, for the entire period on appeal, entitlement to a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted; the benefit of the doubt rule is not for application, and staged ratings are not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability is denied.


REMAND

A.  Bilateral Leg Radiculopathy

The Veteran has requested additional disability ratings for left and right leg radiculopathy associated with his service-connected lumbar spine disability.  Evidence of record indicates that he has been diagnosed with radicular symptoms of the lower extremities, which private and VA doctors have associated with the low back.  

It therefore appears well-settled that left and right leg neurological problems are part and parcel of the service connected low back disability, and the claim is therefore one of evaluation, and not service connection.  However, that has not previously been the focus of VA;s inquiries, and the evidence of record regarding the severity of the left and right leg conditions is limited.  Moreover, at the February 2013 hearing, the Veteran indicated that he had received recent treatment for the condition, which was worsening, and planned to continue to do so.

Therefore, remand to secure updated private records and a VA examination is necessary.

B.  Cervical Spine, Right Shoulder, and Right Arm

The Veteran claims that he has a cervical spine disability with associated right shoulder and right arm manifestations that is related to his active service.

By way of background, January 1984 service treatment records reflect that the Veteran complained of pain in his upper back and into his neck and that he reported he thought he pulled a muscle swimming.  He was diagnosed with a trapezius strain and issued a cervical collar for three days.  The Veteran testified that he has experienced intermittent pain since service.

The Board also acknowledges that the Veteran appears to contend that his cervical spine condition is related to the same disease process as his service-connected degenerative condition of his lumbar spine.

Several private treatment records from Group Health reflect that the Veteran has been treated there for his cervical spine and right shoulder and arm complaints.  A January 2005 record shows a diagnosed right rhomboid spasm.  A November 2007 MRI report shows an impression of moderate degenerative disease.  A December 2007 record reflects he reported right upper arm pain reported for one month that commenced after throwing a snowball.  The diagnosis was that he may have stressed the shoulder musculature with throwing but the primary diagnosis was that it was secondary to degenerative changes in his neck.  A March 2008 record reflects he complained of right shoulder pain and a diagnosis of cervicalgia was recorded as well as a notation that he has a C4-5 lesion.

The Veteran was provided with an October 2010 VA examination.  The examiner recorded a diagnosis of degenerative arthritis of the cervical spine, but noted there were no signs of nerve impingement (albeit no EMG studies were performed) and no diagnosed radiculopathy.  The Board notes that these findings are contrary to the notations in the above discussed Group Health records.  The examiner opined that although it is quite common for degenerative arthritis of one part of the spine to be concurrent with another part of the spine, he was nevertheless unable to opine as to whether the Veteran's cervical spine disability was related to his active service because there was no cervical spine x-ray in the claims file dated prior to 1999 (apparently meaning during his service), and because there was no record of complaint post-service until 2005.  The Board is mindful, however, that the Veteran has reported symptoms since service, and that in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of symptoms lacked credibility solely because there was no contemporaneous medical medical evidence in his service records.  Therefore, a remand is necessary for a new VA examination to address the etiology of the Veteran's cervical spine condition, and to further clarify any right shoulder and right arm manifestations.

Also, the Board notes that the Veteran testified at the Board hearing that he was evaluated and treated by a private neurosurgeon in Bellefonte relating to his cervical spine.  Therefore, on remand, any outstanding private treatment records from this provider should be obtained.

In addition, the Veteran noted in his notice of disagreement that he received chiropractic treatment at Sound Chiropractic between 2007 and 2008.  Therefore, on remand, these records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding private treatment records from: a) a neurologist in Bellefonte identified by the Veteran at the Board hearing, b) Sound Chiropractic dated from 2007 to 2008, and c) Group Health since November 2012; to that end, request that the Veteran provide the requisite Forms 21-4142 authorizations.  

If any of these requested records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for VA spine examination.  The complete claims folder must be reviewed in conjunction with the examination.  

The examiner should identify all current disabilities of the cervical spine.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that any current cervical spine condition was caused or aggravated by service, or by a service-connected disability.  The in-service complaints of muscle injury and the role, if any, of the low back disability must be discussed.

A full and complete rationale for all opinions expressed is required.

3.  Schedule the Veteran for a VA neurological examination relating to the Veteran's bilateral leg neurological complaints associated with his service-connected lumbar spine disability.  All necessary tests and studies should be performed, and EMG studies must be performed.  The examiner should describe in detail the full extent of the disability, including the effect of the conditions on his ability to perform work-related tasks.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


